961 F.2d 1578
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Marcus E. NICKENS, Plaintiff-Appellantv.Louis W. SULLIVAN, M.D., Secretary of Health and HumanServices, Defendant-Appellee
No. 91-5898.
United States Court of Appeals, Sixth Circuit.
April 27, 1992.As Amended June 11, 1992.

On Appeal from the United States District Court for the Middle District of Tennessee, 85-00837, Morton, J.
M.D.Tenn.
AFFIRMED.
Before:  MERRITT, Chief Judge, RYAN, Circuit Judge, and FORESTER, District Judge*
MERRITT, Chief Judge.


1
In this Social Security disability case, the court has reviewed the record of the proceedings over a ten year period in the Social Security Administration and in the courts.   Based upon the report and the recommendation of Magistrate Judge Sandidge, a report approved by District Judge Morton, we find no error in the reasoning or the conclusion of the court below.


2
The claimant has also sought to raise on appeal in this court a res judicata issue based on the fact that Administrative Law Judge Nichol concluded that the claimant, prior to June 1982, was limited to sedentary and light jobs, a finding which claimant states is contrary to the finding of Administrative Law Judge Laws that between June 1982, and December 31, 1983, the claimant could do medium work, including his former work with the Veterans Administration.   We conclude that this claim of res judicata is misplaced because we find no indication that it was asserted before the administrative agency or in the proceedings in the court below.   In addition, the time period adjudicated by Administrative Law Judge Nichol is different from the time period adjudicated by Administrative Law Judge Laws, and thus the issue before the two administrative law judges was different.   If claimant is arguing that the time periods are the same, then claimant must lose because this court has made a final adjudication upholding the conclusion of Administrative Law Judge Nichol that up until June 1982, there was substantial evidence supporting a finding that the claimant was not disabled.   For these reasons we conclude that the plea in bar of res judicata must be rejected.


3
Accordingly, it is ORDERED that the judgment of the District Court shall be AFFIRMED.



*
 The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky, sitting by designation